Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Note: The withdrawn claims 5-7 pursuant to ¶ 8.45 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

				Reason for Allowance
Claims 1-16 and 18-19 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. Burns et al. US 5644664 A, and Middleton, et al. US 20130236187 A1
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious modulating the input signal onto the optical signal received from the optical source and propagating through the first arm to form a first modulated optical signal; modulating the plurality of local oscillator tones and third-order intermodulation products of the plurality of local oscillator tones onto the optical signal received from the optical source and propagating through the second arm to form a second modulated optical signal; and combining the first modulated optical signal and the second modulated optical signal to form an output optical signal, wherein the input signal from the first source is different from the plurality of local oscillator tones from the local oscillator source
in combination with the rest of the limitations of the base claim.  
Claim 5 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious modulating the input signal onto the optical signal received from the optical source and propagating through the first arm to form a first modulated optical signal; modulating the plurality of local oscillator tones and third-order intermodulation products of the plurality of local oscillator tones onto the optical signal received from the optical source and propagating through the second arm to form a second modulated optical signal; and combining the first modulated optical signal and the second modulated optical signal to form an output optical signal, wherein the input signal from the first source is different from the plurality of local oscillator tones from the local oscillator source
in combination with the rest of the limitations of the base claim.  

Claims 2-4, 6-16 and 18-19 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883